— Judgment, Supreme Court, Bronx County (William H. Wallace, III, J.), rendered August 25, 1989, convicting defendant, after jury trial, of criminal possession of a controlled substance in the third degree, criminal possession of a weapon in the fourth degree (four counts), and unlawful possession or disposition of rifles or shotguns, and sentencing him to concurrent terms of imprisonment of 2 to 6 years on the controlled substance count and one year on each weapon count, unanimously affirmed.
Evidence at trial established that police officers executing a search warrant entered defendant’s apartment and recovered, inter alia, a cache of loaded and operable handguns, a sawed-off rifle, and two packages of cocaine weighing 36.2 and 34.4 grams.
Defendant’s pretrial Sandoval application was granted with respect to a prior conviction for attempted weapon possession. However, the trial court ruled further that cross-examination on that conviction would be permitted if defendant "opened the door” or testified in a false or misleading manner regarding the issues involved.
Defendant then testified on his own behalf that he had nothing to do with the guns and other contraband, which were merely stored in his apartment by a former son-in-law whom defendant feared, and stated repeatedly that he had never even touched the guns because he was, and always had been, "afraid of guns.” Thus, the trial court properly ruled that defendant’s testimony opened the door for impeachment by questioning regarding his prior conviction (see, e.g., People v Woods, 165 AD2d 798, 800, lv denied 77 NY2d 883).
We have considered defendant’s additional claims and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Ross, Smith and Rubin, JJ.